DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Togami (US 2018/0090611 and Togami hereinafter) in view of Wang (US 2009/0256196 and Wang hereinafter).
As to claims 1-2 and 5: Togami discloses [claim 1] a semiconductor device comprising: a first electrode (Fig. 13; [0066]; BE); and a substrate (comprising SUB, EPI, CH, SR1; [0082] and [0097]) including a first surface (bottom surface within grooves that BE is formed within) in contact with the first electrode and a second surface (top surface of SR1) provided opposite to the first surface, the first surface including a first groove (first full trench from the left in which BE is formed) including a first length (along the y-direction in Fig. 32) and a second length (along the x-direction in Fig. 32) shorter than the first length, the first length in a first direction (y-direction) parallel to the first surface, the second length in a second direction (x-direction) parallel to the first surface, the second direction intersecting with the first direction (the x-y plane is parallel to the first surface), wherein the substrate includes a semiconductor layer (EPI) having first conductive type (n-type), a first semiconductor region (CH; [0085]) provided between the semiconductor layer and the second surface, the first semiconductor region having second conductive type (p-type), a second semiconductor region (SR1) provided between the first semiconductor region and the second surface, and a second electrode (GT1; [0087]) provided in a first trench (TR1; [0087]), the second electrode being provided opposite to the first semiconductor region (CH) via a first insulating film (GFOX1; [0087]), the first trench reaching the semiconductor layer from the second surface, the first trench extending in the second direction (the first trench extends in all three directions, x, y, & z); [claim 2] wherein the first groove (trench in which BE is formed) does not penetrate a side surface of the substrate (Figs. 24, 28C, and 36; to form the semiconductor device, a chip CHP1, the wafer is cut such that the grooves are not formed in the scribe lines; therefore, in each chip, the first groove does not penetrate a side surface of the substrate SUB); [claim 5] wherein in the second direction (x-direction), the first surface includes a fourth groove (second full trench from the left) provided between the first groove (first full trench from the left) and an end part of the substrate (right end), and the fourth groove includes a fourth length in the second direction (x-direction) shorter than the second length (formed in the y-direction) of the first groove.
Togami fails to expressly disclose [claim 1] the second semiconductor region having an impurity concentration of first conductive type higher than an impurity concentration of the semiconductor layer.
Wang discloses a transistor with [claim 1] the second semiconductor region (108; [0003]) having an impurity concentration (n+) of first conductive type higher than an impurity concentration (n) of the semiconductor layer (102).
The claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention as having source regions with a higher impurity concentration than the drift layer was well known in the art, as evidenced by Wang, and would have yielded the predictable results of providing a lower resistance contact to the substrate with a high impurity concentration to allow for high carrier concentration.
Allowable Subject Matter
Claims 3-4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813